Citation Nr: 9923272	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-38 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Atlanta, Georgia, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a December 1996 decision, the 
Board found that new and material evidence had been 
submitted, and reopened a previously denied claim for service 
connection for a heart disorder.  The Board then remanded the 
reopened claim for further development of relevant evidence.  
At the same time, the Board remanded a reopened claim for 
service connection for a respiratory disorder.  That claim 
was resolved in a March 1999 rating decision, when the RO 
granted service connection for chronic obstructive pulmonary 
disease and chronic bronchitis.


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between injury, disease, chemical exposure, or other 
events during service and a current heart disorder.


CONCLUSION OF LAW

The claim for service connection for a heart disorder is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a heart disorder that began 
during service, or developed as a result of events during 
service.  In particular, he attributes his current heart 
disorder to his exposure to pesticides from extermination 
work that he was assigned to do during service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that he was 
noted to have the sickle cell trait.  An electrocardiogram 
taken in August 1972 was within normal limits.  In October 
1974, he was seen for shortness of breath and bronchospasm 
that he experienced while performing his duties as an 
exterminator, spraying pesticides.  In November 1974, he was 
given a profile to change career fields to avoid exposure to 
chemicals, aerosols, and fumes, indicating that his 
bronchospasm was possibly allergic and secondary to 
chemicals.  The service medical records did not report any 
complaints of chest pain apart from the bronchospasm.  On the 
veteran's July 1975 separation examination, no cardiovascular 
complaints or problems were noted, and the veteran's blood 
pressure was measured as 120/72.

In July 1975, the veteran filed a claim for compensation for 
several disorders, including chest pain.  On VA medical 
examination in November 1975, the examining physician noted 
good quality heart sounds, no audible murmur, and blood 
pressure of 144/72.

VA treatment records from January 1986 indicated that a chest 
x-ray and electrocardiogram were unremarkable.  In January 
1988, VA physicians found that the veteran had chronic 
bronchitis and tachycardia.  His blood pressure was 130/80.  
In September 1988, his blood pressure was 122/80.  In 1990, 
he was seen for chest pain and shortness of breath with 
increasing frequency.  VA physicians found test results to be 
inconclusive, but indicated that the chest pain was probably 
due to chronic obstructive pulmonary disease.

In March 1991, the veteran sought private medical treatment 
for chest pain.  He underwent cardiac catheterization, which 
revealed that his left ventricular function was at the lower 
limits of normal, and which suggested mitral valve prolapse 
and normal coronary arteries.  The treating physician's 
diagnoses were: chest pain of undetermined etiology, probably 
secondary to mitral valve prolapse; history suggestive of 
cardiac arrhythmia, but not documented; and known history of 
bronchial asthma.

VA medical records dated in 1993 noted that the veteran had 
chronic obstructive pulmonary disease and cardiomyopathy.  In 
April 1993, his blood pressure was 136/86.  An echocardiogram 
performed in April 1993 showed normal left ventricular 
function and no evidence of mitral valve prolapse.  Private 
medical records dated in 1994 and 1995 noted that the veteran 
had cardiomyopathy.

In a November 1993 hearing at the RO, the veteran reported 
that during service he was assigned to apply herbicides and 
pesticides.  He indicated that he worked applying those 
chemicals five days per week for three years.  He reported 
that he developed shortness of breath and chest pain, and 
that he attributed those symptoms to his exposure to the 
herbicides and pesticides.  He stated that he currently took 
medication for a heart disorder.

On medical examination in July 1997, the veteran reported a 
history of intermittent exertional dyspnea and parasternal 
pain since 1972.  He reported his history of exposure to 
chemicals, and his history of high blood pressure, 
bronchitis, heart catheterization in 1991, and diagnosis of 
cardiomyopathy.  The veteran reported that he continued to 
have sharp chest pains lasting a few seconds, and that he 
took nitroglycerine to relieve the pain.  The examining 
physician found good pulses and no murmur.  The veteran's 
blood pressure was 154/98.  Electrocardiogram was within 
normal limits, and chest x-rays showed a normal heart size.  
The examiner noted that the heart catheterization in March 
1991 had shown normal coronaries, mitral valve prolapse, and 
borderline left ventricular function.  The examiner listed 
diagnoses of nonspecific chest pain, hypertension, normal 
left ventricular function (with an ejection fraction of 64 
percent), and hypercholesterolemia.  The examiner provided 
the following opinion:

The diagnosis he has for [the] 
cardiovascular system does not have any 
caused relationship to his military 
service and chemicals he worked with.  In 
my opinion the military service and 
specifically his assigned duties did not 
cause hypertension and 
hypercholesterolemia.

The medical evidence indicates that the veteran currently has 
a cardiovascular disorder, with recent diagnoses including 
hypertension.  The service medical records do not show that 
he had a heart disorder during service, however.  While the 
veteran contends that his exposure to chemicals during 
service caused his current heart disorder, there is no 
finding or opinion from a medical professional supporting 
such a connection.  In fact, the VA physician who examined 
the veteran in July 1997 specifically concluded that the 
chemicals that the veteran worked with during service did not 
cause his current cardiovascular disorders.  The Court has 
established that the opinion of a lay person regarding 
medical causation is not competent evidence for purposes of 
forming a well grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The veteran has not submitted evidence 
that meets the requirements outlined by the Court in Caluza, 
supra, at 506, for a well grounded claim for service 
connection.  Therefore, the claim for service connection for 
a heart disorder is denied.


ORDER

A well grounded claim for service connection for a heart 
disorder not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

